DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 7, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Publication 20110299015 A1) in view Wu et al. (U.S. Patent Publication 20190393278 A1)
Regarding claim 1, Liu discloses “A resistive touch screen, comprising: 
a substrate; (Figs 1, 2, substrate 146) 
a first conductive layer (Figs 1, 2, a second transparent conductive layer 124. [0022]) disposed on the substrate; 
a plurality of spacer points (Figs 1, 2, a plurality of dot spacers 132. [0020]) disposed on the first conductive layer; and 
a film assembly (Figs 1, 2, combine a protective layer 136 and a first transparent conductive layer 114, [0020]) disposed on the spacer points; 
wherein the film assembly comprises a cover film (Figs 1, 2, a protective layer 136. [0020]) and second conductive layer (Figs 1, 2, a first transparent conductive layer 114. [0021] [0022]) disposed on a bottom side of the cover film, and the second conductive layer is disposed on a same plane; and 
Liu Figs 1 and 2 do not disclose “a material of the second conductive layer is a nanosilver line”.
Wu discloses “a material of the second conductive layer is a nanosilver line”. ([0037] “In some embodiments, the first conductive layer 1081 and the second conductive layer 1082 may include nanosilver wires. The first conductive layer 1081 and the second conductive layer 1082 independently can be a single layer or multiple layers. For example, the first conductive layer 1081 and the second conductive layer 1082 independently can be Mo/Al/Mo multiple layers or Ti/Cu/Ti multiple layers.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate nanosilver wires by Wu into device of Liu.  The suggestion/motivation would have been to improve bending capability. (Wu: [0002])
Regarding claim 2, Liu and Wu disclose “wherein a material of the first conductive layer is a nanosilver line or a carbon nanotube”.  (Liu Fig. 3, [0027] – [0029]) 
Regarding claim 3, Liu and Wu disclose “wherein materials of the spacer points are transparent insulating resins”. (Liu [0026] “resin”)   
Regarding claim 4, Liu and Wu disclose “wherein in a first direction, an end of the first conductive layer is connected to an electrode configured to provide an input voltage”. (Liu Fig. 2, conductive line 124 connected to electrode 126. [0022])  
Regarding claim 5, Liu and Wu disclose “wherein in the first direction, another end of the first conductive layer is connected to an electrode configured to connect to ground”.  (Liu Figs 4, 5, [0052] “the first electrode 216a is grounded”) 
Regarding claim 6, Liu and Wu disclose “wherein in a second direction perpendicular to the first direction, an end of the second conductive layer is connected to an electrode configured to provide an input voltage”.  (Liu [0052] [0056] [0057] [0059]) 
Regarding claim 7, Liu and Wu disclose “wherein in the second direction, another end of the second conductive layer is connected to an electrodeconfigured to connect to ground”.  (Liu [0052] [0056] [0057] [0059]) 
Regarding claim 17, Liu discloses “A flexible display device, comprising:
wherein the resistive touch screen comprises: ([0005] “resistance-type touch panel”)
a substrate; (Figs 1, 2, substrate 146)
a first conductive layer (Figs 1, 2, a second transparent conductive layer 124. [0022]) disposed on the substrate;
a plurality of spacer points (Figs 1, 2, a plurality of dot spacers 132. [0020]) disposed on the first conductive layer; and
a film assembly (Figs 1, 2, combine a protective layer 136 and a first transparent conductive layer 114, [0020]) disposed on the spacer points:
wherein the film assembly comprises a cover film (Figs 1, 2, a protective layer 136. [0020]) and a second conductive layer (Figs 1, 2, a first transparent conductive layer 114. [0021] [0022]) disposed on a bottom side of the cover film, and the second conductive layer is disposed on a same plane; and
Liu does not disclose “an organic light-emitting diode (OLED) device;
a polarizer disposed on the OLED device; and
a material of the second conductive layer is a nanosilver line”.
([0040] “organic light-emitting diode (OLED),”) 
a polarizer ([0056] “a polarizer layer 116”) disposed on the OLED device; and
a material of the second conductive layer is a nanosilver line”. ([0037] “In some embodiments, the first conductive layer 1081 and the second conductive layer 1082 may include nanosilver wires. The first conductive layer 1081 and the second conductive layer 1082 independently can be a single layer or multiple layers. For example, the first conductive layer 1081 and the second conductive layer 1082 independently can be Mo/Al/Mo multiple layers or Ti/Cu/Ti multiple layers.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate nanosilver wires by Wu into device of Liu.  The suggestion/motivation would have been to improve bending capability. (Wu: [0002])
Regarding claim 19, Liu and Wu disclose “wherein the polarizer is attached to the OLED device by an optically clear adhesive”.  (Wu [0056] [0057])   
Regarding claim 20, Liu and Wu disclose “wherein the polarizer is attached to the resistive touch screen by an optically clear adhesive”. (Wu [0056] [0057])   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Publication 20110299015 A1) in view Wu et al. (U.S. Patent Publication 20190393278 A1) in view of Shin et al. (U.S. Patent Publication 20180063980 A1).
Regarding claim 8, Liu and Wu do not disclose “wherein a material of the cover film is polyimide”.
  Shin discloses “wherein a material of the cover film is polyimide”. ([0042] [0094]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate polyimide by Shin into device of Liu and Wu.  The suggestion/motivation would have been to provide flexible cover. (Shin: [0042])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Publication 20110299015 A1) in view Wu et al. (U.S. Patent Publication 20190393278 A1) in view of Everaerts et al. (U.S. Patent Publication 20180374906 A1).
Regarding claim 18, Liu and Wu do not disclose “wherein the OLED device comprises a substrate, and an anode, a hole transport layer, a luminescent layer, an electron transport layer, and a cathode, which are sequentially disposed on the substrate”. 
Everaerts discloses “wherein the OLED device comprises a substrate, and an anode, a hole transport layer, a luminescent layer, an electron transport layer, and a cathode, which are sequentially disposed on the substrate”. (Everaerts [0003] – [0007])   


Claims 21 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Publication 20110299015 A1) in view Wu et al. (U.S. Patent Publication 20190393278 A1) in view of Yuan et al. (U.S. Patent Publication 20200312886 A1).
Regarding claim 21, Liu discloses “A resistive touch screen, comprising: 
a substrate; (Figs 1, 2, substrate 146)
a first conductive layer (Figs 1, 2, a second transparent conductive layer 124. [0022]) disposed on the substrate; 
a plurality of spacer points (Figs 1, 2, a plurality of dot spacers 132. [0020]) disposed on the first conductive layer; and 
a film assembly (Figs 1, 2, combine a protective layer 136 and a first transparent conductive layer 114, [0020]) disposed on the spacer points; 
wherein the film assembly comprises a cover film (Figs 1, 2, a protective layer 136. [0020]) and a plurality of second conductive layers (Figs 1, 2, a first transparent conductive layer 114. [0021] [0022]) disposed on a bottom side of the cover film, and the second conductive layers are disposed on a same plane; and 
Liu does not disclose “a material of the second conductive layers is a nanosilver line, an end of each of the second conductive layers is connected to a metal wire 
Wu discloses “a material of the second conductive layers is a nanosilver line, ([0037] “In some embodiments, the first conductive layer 1081 and the second conductive layer 1082 may include nanosilver wires. The first conductive layer 1081 and the second conductive layer 1082 independently can be a single layer or multiple layers. For example, the first conductive layer 1081 and the second conductive layer 1082 independently can be Mo/Al/Mo multiple layers or Ti/Cu/Ti multiple layers.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate nanosilver wires by Wu into device of Liu.  The suggestion/motivation would have been to improve bending capability. (Wu: [0002])
Liu and Wu do not disclose “an end of each of the second conductive layers is connected to a metal wire configured to provide an input voltage, and each of the second conductive layers corresponds to different input voltage values”.  
Yuan discloses “an end of each of the second conductive layers is connected to a metal wire configured to provide an input voltage, ([0007] “The plurality of conductive sections is located in the at least one binding region, and the at least one first power-supply line is electrically connected to at least one conductive section of the plurality of conductive sections.” [0053]) and each of the second conductive layers corresponds to different input voltage values”.  ([0053] [0113] [0129])

Regarding claim 22, Liu, Wu and Yuan disclose “wherein the second conductive layers are parallel to and evenly spaced apart from each other on the bottom side of the cover film”.  (Yuan [0007] [0053] [0113])
Regarding claim 23, Liu, Wu and Yuan disclose wherein the second conductive layers are patterned to be strip-shaped.  (Yuan [0007] [0053] [0113])
Regarding claim 24, Liu, Wu and Yuan disclose wherein another end of each of the second conductive layers is connected to an electrode configured to connect to ground.  (Yuan [0007] [0053] [0113] [0070])
Regarding claim 25, Liu, Wu and Yuan disclose wherein in a direction perpendicular to an extending direction of the second conductive layers, an end of the first conductive layer is connected to an electrode configured to provide an input voltage. (Yuan [0007] [0053] [0113] [0047] [0051])

Alternately, claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Publication 20110299015 A1) in view Wu et al. (U.S. Patent Publication 20190393278 A1) in view of Watanabe et al. (U.S. Patent Publication 20210057510 A1).
Regarding claim 21, Liu discloses “A resistive touch screen, comprising: 
a substrate; (Figs 1, 2, substrate 146)
(Figs 1, 2, a second transparent conductive layer 124. [0022]) disposed on the substrate; 
a plurality of spacer points (Figs 1, 2, a plurality of dot spacers 132. [0020]) disposed on the first conductive layer; and 
a film assembly (Figs 1, 2, combine a protective layer 136 and a first transparent conductive layer 114, [0020]) disposed on the spacer points; 
wherein the film assembly comprises a cover film (Figs 1, 2, a protective layer 136. [0020]) and a plurality of second conductive layers (Figs 1, 2, a first transparent conductive layer 114. [0021] [0022]) disposed on a bottom side of the cover film, and the second conductive layers are disposed on a same plane; and 
Liu does not disclose “a material of the second conductive layers is a nanosilver line, an end of each of the second conductive layers is connected to a metal wire configured to provide an input voltage, and each of the second conductive layers corresponds to different input voltage values”.  
Wu discloses “a material of the second conductive layers is a nanosilver line, ([0037] “In some embodiments, the first conductive layer 1081 and the second conductive layer 1082 may include nanosilver wires. The first conductive layer 1081 and the second conductive layer 1082 independently can be a single layer or multiple layers. For example, the first conductive layer 1081 and the second conductive layer 1082 independently can be Mo/Al/Mo multiple layers or Ti/Cu/Ti multiple layers.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate nanosilver wires by Wu into 
Liu and Wu do not disclose “an end of each of the second conductive layers is connected to a metal wire configured to provide an input voltage, and each of the second conductive layers corresponds to different input voltage values”.  
Watanabe discloses “an end of each of the second conductive layers is connected to a metal wire configured to provide an input voltage, ([0063] [0066] [0128]) and each of the second conductive layers corresponds to different input voltage values”.  ([0063] [0066] [0128]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate power line by Watanabe into device of Liu and Wu.  The suggestion/motivation would have been to supply power. (Watanabe: [0063])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 8, 17 – 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693